Title: Import Duties, [16 April] 1789
From: Madison, James
To: 


[16 April 1789]

   
   White suggested the duty on hemp be fixed at seventy-five cents per hundredweight.


Mr. Madison Feared 75 cents was too high; he was doubtful whether it would not have been as well to have left out cordage; for if a duty on hemp was impolitic because it burthened navigation, so also was that on cordage. He by no means approved of measures injurious to ship-building, which he considered in a three-fold view; first, as it related to vessels employed in the coasting trade; second, as it respected those employed in those channels of trade, the stream of which depends upon the policy of foreign nations; and third, as it was connected with vessels built for sale. With respect to the first, no doubt but we can prevent any discouragement from the operation of the duty, because we can make such discrimination as will prevent a rivalship; but in relation to the two other points, and particularly the last, he was sensible that every penny laid upon cordage would enter into the price of the vessel, and by raising the price drive the purchasers to seek a better bargain at other hands. Fearful therefore of injuring this interest he should vote for a small duty at present, in hopes of being able to see in a little time sufficient quantities of hemp brought to market, as predicted, at even a less price than was given now for the imported.
